ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Lockheed Martin Corporation                  )      ASBCA No. 58757
                                             )
Under Contract No. W912DY-10-D-0042          )

APPEARANCES FOR THE APPELLANT:                      Marcia G. Madsen, Esq.
                                                    Cameron S. Hamrick, Esq.
                                                     Mayer Brown LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Steven W. Feldman, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Corps of Engineers,
                                                      Huntsville Center

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 2 January 2014



                                                   ARKN.STEMPER
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58757, Appeal of Lockheed Martin
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals